Citation Nr: 0304439	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include bronchitis.  

(The issues of entitlement to service connection for a right 
knee disability, a left knee disability, a right ankle 
disability, a left ankle disability, hypertension, and a 
respiratory disorder, to include bronchitis will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for the disabilities at issue as reported on the 
title page.

The Board will undertake development on the issues of 
entitlement to service connection for a right knee 
disability, a left knee disability, a right ankle disability, 
a left ankle disability, hypertension, and a respiratory 
disorder, to include bronchitis pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  As there remains additional 
development of the service connection claim, discussion of 
the Board's duty to assist in light of the VCAA is premature 
at this time.  Additionally, the Board need not discuss the 
limited application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  In February 1999, the RO issued a final decision denying 
the claims of entitlement to service connection for a lung 
disorder, hypertension, bilateral ankle disability, and 
bilateral knee disability.   

3.  The evidence submitted since the February 1999 RO 
decision bears directly and substantially upon the issues at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the February 1999 decision wherein 
the RO denied the claims of entitlement to service connection 
for a lung disorder, hypertension, bilateral ankle 
disability, and bilateral knee disability is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the February 1999 
rating decision wherein the RO denied entitlement to service 
connection for the disabilities at issue is reported in 
pertinent part below.

The service examination and history reports of July 1977 and 
June 1987, are negative with regard to hypertension, 
respiratory disorders, or problems with ankles and knees.  

Regarding the ankles, the service records show that the 
veteran was seen in April and September 1979 regarding an 
injury to the left leg and foot.  In September 1979, the 
examiner noted that the x-ray did not reveal a fracture and 
that the veteran had sprained his left ankle.  He expressed 
right knee and ankle complaints in September 1990, and the x-
rays did not reveal any abnormalities.  However, on a later 
visit that month, the examiner noted findings of a fracture 
of the right lateral femoral condyle and a fracture of 
lateral talus.  A cylinder cast was used.  The veteran was 
seen in May 1991 for recurrent left ankle sprains.  When he 
complained of right knee problems in February 1992, the 
examiner noted an assessment of probable lateral collateral 
ligament.  

The service records reflect the complaints of and treatment 
for various respiratory problems from 1977 to 1991.  The 
veteran expressed sinus complaints in March 1978, and 
wheezing was noted in October 1977.  He complained of 
shortness of breath in May 1987, at which time the examiner 
suspected obstructive lung disease.  He was treated for an 
upper respiratory infection in February 1987.  Additional 
complaints of shortness of breath were made in August 1988.  
In June 1990, he complained of chest pain and pain in the 
lung in June 1990, and of severe congestion in 1991.  On a 
visit in April 1991, a history of asthma was noted, and 
bronchitis was diagnosed in December 1991.  

On a visit in June 1990, the examiner reported a finding of 
high blood pressure due to stress.   

The May 1992 examination medical history report reflects the 
veteran's references to problems involving the respiratory 
system, ankles, and knees. 

In December 1997, VA received the veteran's claim of 
entitlement to service connection for hypertension, 
respiratory disorders, and problems with ankles and knees.  

In an April 1996 letter, PJ (initials), MD, FACP, FCCP, 
reported the status of the veteran's lung disorder.  Dr. PJ 
reported a working diagnosis of infectious/inflammatory 
component, and recommended changes in the work environment 
given his lung disorder.  

Pursuant to the claim, VA examinations were conducted in 
February 1998.  On the orthopedic examination, the examiner 
reported a diagnosis of status post multiple ankle sprains 
with residual left ankle decreased range of motion and 
swelling, as well as the possibility of an old hear fracture 
of the left medial malleolus.  The examiner further reported 
that the veteran's right knee ligaments were stable and did 
not show any degenerative changes on x-rays, though the pain 
was consistent with some early cartilage degenerative changes 
not evident on x-rays.

On the respiratory disorders examination, the examiner 
reported the following diagnoses: lung disease with an 
exacerbation in 1982 and 1994, unclear etiology; no evidence 
of current lung disease; and history of hypersomnolence and 
suggested obstructive sleep apnea. 

Regarding hypertension, the examiner reported Stage III 
hypertension and noted that the veteran's compliance was 
poor.  

The evidence associated with the claims file subsequent to 
the February 1999 decision wherein the RO denied the claims 
of entitlement to service connection for the disabilities at 
issue are reported in pertinent part below.

Private records from Barstow Hospital and Desert Valley 
Medical Group, dated from 1995 to 2000, reflect ongoing 
treatment for lung disorders, to include pneumonia.  The 
records also show ongoing references and treatment of 
hypertension for the period from 1995 to 2000.  

In December 1997, the veteran was seen for left knee and 
ankle complaints.  X-rays were taken.  Regarding the ankle, 
the examiner reported an impression of old avulsion fracture 
versus accessory ossification centers adjacent to medial 
malleolus.  Otherwise, remarkable left ankle.  The x-ray of 
the left knee was normal. 

Copies of service medical records were added to the record in 
October 2000.

In support of the claim, the veteran's wife reported that she 
and the veteran were married in1983.  She provided details 
regarding his ongoing respiratory problems, high blood 
pressure, and orthopedic problems.  

In his January 2003 response to the VCAA letter issued in 
December 2002, the veteran reported that he had been 
prescribed piroxicam for his knees and ankles.  He also 
provided information concerning the treatment of his 
bronchitis. 


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).




A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).



It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  


However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

The veteran seeks to reopen his claims of entitlement to 
service connection for a respiratory disorder, hypertension, 
bilateral ankle disability, and bilateral knee disability, 
which the RO finally denied in February 1999.  When an 
appellant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action 
to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).


The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final February 1999 RO 
decision consists of private medical records, copies of 
service medical records, and lay statements.

The basis of the prior final denial was the lack of post-
service findings of respiratory disorders, bilateral knee 
conditions, and bilateral ankle conditions.  The claim for 
hypertension was denied on the lack of findings noted in the 
service medical records.

The newly received private medical records show ongoing 
treatment for respiratory disorders, hypertension, and 
orthopedic complaints.  Also, the lay statements provided by 
the veteran and his wife clearly show that the veteran has 
complained of and received treatment for respiratory and 
orthopedic conditions, and problems with hypertension.  

They also refer to treatment that the veteran has received 
for each of these conditions.  Overall, the Board finds that 
the evidence is not lacking with regard to conditions 
diagnosed after service, which was the basis for denying the 
claim in February 1999.  

The treatment records and information contained in the lay 
statements, dated after the final decision, is undoubtedly 
considered "new," and such evidence is not cumulative or 
duplicative in that it shows current respiratory, 
hypertension, and orthopedic conditions.  Therefore the 
evidence bears directly and substantially on the question at 
issue.

The Board finds that the evidence submitted since the 
February 1999 decision contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disabilities.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disability, a left knee disability, a right ankle 
disability, a left ankle disability, hypertension, and a 
respiratory disorder, to include bronchitis, the appeal is 
granted to this extent.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

